Citation Nr: 0510652	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  01-05 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
postoperative partial right clavicle resection with right 
shoulder impairment, rated as 20 percent disabling before 
October 1, 2003 and as 30 percent disabling as of October 1, 
2003.   

2.  Entitlement to an increased disability evaluation for 
residual muscle injury and scarring from multiple stab wounds 
to the right anterior chest, rated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for 
residuals of a left knee injury with instability, rated as 
noncompensable (zero percent disabling) before March 26, 
2002, as 10 percent disabling as of March 26, 2002, and as 20 
percent disabling as of October 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1988 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran disagreed and this appeal ensued.  In 
July 2004, the veteran testified before the undersigned at a 
Travel Board hearing.  A transcript of that hearing has been 
associated with the claims folder.  

During this Board hearing, the veteran related that he was 
unable to work due to his service-connected disabilities.  
Review of the claims folder reveals that the RO previously 
denied his claim for a total disability rating based on 
individual unemployability (TDIU) in an August 2002 rating 
decision, which has become final.  The Board construes the 
veteran's testimony as a new informal claim for TDIU.  The 
matter is referred to the RO for the appropriate action.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Prior to October 1, 2003, there is no evidence that right 
arm motion was limited below the shoulder level and no 
evidence of moderate incomplete paralysis of the median 
nerve.  

3.  As of October 1, 2003, the evidence shows more limited 
motion of the right arm with significant pain on motion and 
strength testing and decreased sensation throughout the arm.

4.  The residual muscle injury and scarring from multiple 
stab wounds to the right anterior chest is manifested by some 
loss of tissue in the area of the original wounds with some 
tenderness to palpation; there is no evidence of disability 
associated with sternotomy wires under the skin.

5.  Before March 26, 2002, there is no evidence of any 
limitation of left knee motion, any subluxation or lateral 
instability of the knee, or abnormality on X-ray.  

6.  As of March 26, 2002, there is no evidence of compensable 
limitation of left knee motion; there is objective evidence 
of some anterior instability only.    

7.  As of October 1, 2003, left knee motion is shown as from 
0 to 50 degrees, diminishing to 0 to 30 degrees, with pain on 
motion; although there is no objective confirmation of 
instability, the veteran continues to wear a VA-prescribed 
brace.     


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for postoperative partial right clavicle resection 
with right shoulder impairment before October 1, 2003 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Code 5201, 
4.124a, Diagnostic Code 8515 (2004).  

2.  The criteria for a 40 percent disability rating for 
postoperative partial right clavicle resection with right 
shoulder impairment as of October 1, 2003 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Code 5201, 4.124a, 
Diagnostic Code 8515 (2004).   

3.  The criteria for an increased disability evaluation for 
residual muscle injury and scarring from multiple stab wounds 
to the right anterior chest, rated as 20 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.73, Diagnostic Code 5302 
(2004).  

4.  The criteria for a compensable disability rating for 
residuals of a left knee injury with instability before March 
26, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257 and 5260 (2004).  

5.  The criteria for a disability rating greater than 10 
percent for residuals of a left knee injury with instability 
as of March 26, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257 and 5260 (2004). 

6.  The criteria for a 30 percent disability rating residuals 
of a left knee injury with instability as of October 1, 2003 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257 and 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Obligations

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in February 2002, the RO explained 
to the veteran what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what evidence the veteran 
was responsible to provide.  In the December 2000 statement 
of the case and supplemental statements of the case issued in 
August 2002 and November 2003, the RO further advised the 
veteran of the evidence he was lacking to secure the 
increased disability ratings he is seeking on appeal.  The 
Board finds that these documents have provided the veteran 
sufficient notice as required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO issued the rating action on appeal in July 2000, before 
the enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the rule of prejudicial error when 
considering compliance with VCAA notice requirements); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

The Board also notes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 
18 Vet. App. at 120-21.  In this case, although the February 
2002 VCAA notice letter to the veteran does not specifically 
contain this request, the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  That letter specifically 
identified certain evidence that the RO would secure.  It 
also asked the veteran to identify any other private, VA, or 
military medical treatment, as well as any other information 
or evidence he wanted the RO to secure.  In addition, the 
letter asks the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

With respect to the duty to assist, the RO has obtained the 
veteran's VA treatment records and several relevant medical 
examinations.  The veteran has not identified or authorized 
the release of any private medical records.  Review of the 
claims folder reveals no indication that additional pertinent 
evidence remains outstanding.  Therefore, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

II.  Factual Background

The RO granted service connection for residuals of stab 
wounds to the right anterior chest in a February 1992 rating 
decision.  At that time, it awarded a noncompensable 
disability rating.  In a June 1997 rating action, the RO 
increased the evaluation to 20 percent.  The RO's October 
1997 decision granted service connection for postoperative 
partial resection of the right clavicle with residual mild 
brachial plexopathy and associated right shoulder impairment 
and sensory disturbance of the right arm and hand, rated as 
20 percent disabling, and residuals of left knee injury with 
small scar, rated as noncompensable.  

The RO received the veteran's claim for increased disability 
ratings in April 2000.  In connection with that claim, he 
underwent a VA examination in May 2000.  He reported having 
intermittent right shoulder pain and right hand numbness, 
particularly with use of the arm.  He was unable to work 
because he could not lift due of the shoulder disability.  
The veteran also described left knee pain, usually with use 
of the knee.  He did not wear a brace.  Examination of the 
left knee revealed motion from 0 to 140 degrees with some 
pain at full flexion.  There was no weakness, tenderness, 
effusion, swelling, laxity, or abnormal gait.  Examination of 
the right shoulder revealed forward flexion and abduction 
from 0 to 180 degrees.  There was minimally decreased 
strength in the right arm, as compared to the left, secondary 
to pain.  Grasp was normal.  Examination of the chest 
disclosed a large surgical scar.  There was a depression in 
the mid clavicular area, as well as some tenderness to 
palpation.  There was some missing bone and decreased muscle 
bulk on the right upper trapezius.  X-rays of the left knee 
and right shoulder were unremarkable.  

VA outpatient treatment records dated through March 2000 
reflected intermittent chest and right shoulder complaints 
associated with the service-connected disabilities.    

The July 2000 rating decision made no change in the 
disability evaluations at issue.  The veteran perfected an 
appeal of that decision.  

In July 2001, the veteran underwent a VA outpatient 
evaluation of the left knee.  He was seeking a letter stating 
he was physically able to attend barber school.  He related 
that the knee occasionally gave out; he requested a brace.  
Knee pain was relieved by ibuprofen.  Examination of the knee 
was normal, except for discomfort on extension of the joint.  
The requested letter was provided.  August 2001 magnetic 
resonance imaging (MRI) of the left knee showed no meniscal 
or ligamentous injury.  Notes dated in December 2001 
indicated that X-rays of the left knee were unremarkable.  

The veteran underwent another VA examination in March 2002.  
He reported having left knee pain every day with significant 
relief with ibuprofen.  There was also swelling, locking, 
buckling, popping, and grinding.  The symptoms interfered 
with activities.  With respect to the right shoulder, the 
veteran reported that he was unable to lift more than 30 
pounds and had limited above the head.  He had pain every 
day, again relieved with ibuprofen.  The right hand went numb 
with elevation.  The symptoms interfered with activities.  
Examination of the shoulder revealed abduction from 0 to 90 
degrees and forward flexion from 0 to 105 degrees.  Strength 
was 4/5.  Sensation was normal.  The shoulder was grossly 
winged with use.  Examination of the left knee disclosed 
range of motion from 0 to 105 degrees.  There was crepitus 
and some anterior instability.  There was no effusion or 
weakness.  The examiner noted that the veteran walked with a 
significant limp favoring the left leg.  X-rays of the right 
shoulder were unremarkable.  

In an August 2002 rating decision, the RO awarded a 10 
percent disability rating for residuals of a left knee injury 
with instability, effective from March 26, 2002, the date of 
the VA examination.  The remaining ratings at issue were 
unchanged.  The RO recharacterized the clavicle disability as 
postoperative partial right clavicle resection with right 
shoulder impairment and the left knee disability as residuals 
of left knee injury with instability.      

VA outpatient treatment records showed that the veteran was 
prescribed a new knee brace in December 2002.  His old 
neoprene sleeve did not help.  Subsequent notes dated through 
October 2003 reflected continued complaints of left knee 
pain.  An entry dated in October 2003 indicated that the 
veteran had a history of left knee problems but was able to 
work.    

In October 2003, the veteran presented for another VA 
examination.  He continued to have limited right arm motion, 
shoulder pain, and right hand numbness.  He had been unable 
to work in construction since about 2000.  He had continued 
left knee symptoms as previously reported, although he denied 
grinding.  He wore a counterbalance brace all the time.  The 
veteran was unable to do construction due to the knee 
symptoms.  It was also noted that he had sternotomy wires 
poking out of the skin; there was no real pain.  Examination 
of the chest and shoulder revealed surgical scar and findings 
unchanged from prior examination.  Range of motion testing 
revealed right arm abduction from 0 to 50 degrees and forward 
flexion from 0 to 60 degrees with expressed pain.  Strength 
was 5/5 but with breakthrough and significant pain.  There 
was no incoordination or fatigability.  There was decreased 
sensation throughout the arm.  Examination of the left knee 
disclosed range of motion from 0 to 50 degrees, which 
diminished to 0 to 30 degrees.  There was pain on range of 
motion testing.  There was no weakness, crepitus, erythema, 
tenderness, warmth, or instability.  X-rays of the left knee 
were negative.   

In connection with the VA examination, in October 2003, the 
veteran underwent electrodiagnostic studies for complaints of 
chronic pain in the right anterior neck, shoulder, and chest, 
and paresthesias of the right hand.  He also described right 
upper extremity weakness.  On examination, there was diffuse 
atrophy of the right upper extremity as compared to the left, 
and decreased sensation to pinprick.  Study findings were 
consistent with a chronic, diffuse brachial plexus injury.  
They also suggested mild right radial and median sensory 
neuropathies.

The November 2003 rating decision increased the disability 
rating for residuals of a left knee injury to 20 percent 
effective from October 1, 2003, the date of the VA 
examination.  In addition the RO increased the evaluation for 
postoperative partial resection of the right clavicle with 
right shoulder impairment to 30 percent, also effective 
October 1, 2003.   

During the July 2004 Travel Board hearing, the veteran 
related that he continued to have right upper extremity pain 
and numbness.  The pain kept him from working.  He also 
continued to have left knee symptoms that interfered with 
activities and his ability to work.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Right Clavicle Resection With Right Shoulder Impairment

The RO has rated the postoperative partial right clavicle 
resection with right shoulder impairment as 20 percent 
disabling before October 1, 2003 and as 
30 percent disabling as of October 1, 2003.  The disability 
has been rated under 38 C.F.R. § 4.124a, Diagnostic Codes 
(Codes) 8515,  paralysis of the median nerve, and 38 C.F.R. § 
4.71a, Code 5201, limitation of arm motion.  

According to Code 8515, complete paralysis of the median 
nerve is manifested as follows: the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  
 
When there is mild incomplete paralysis of the median nerve 
on the major (dominant) side, a 10 percent rating is in 
order.  Moderate and severe incomplete paralysis warrant a 30 
percent or 50 percent rating, respectively.  In a general 
note for rating diseases of the peripheral nerves, it is 
clarified that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. 

Under Code 5201, a 20 percent rating is assigned when motion 
of the major (dominant) arm is limited to the shoulder level.  
A 30 percent rating is in order for arm motion limited midway 
between the side and shoulder level.  A maximum rating of 40 
percent is awarded when arm motion is limited to 25 degrees 
from the side.

The Board notes that there are other diagnostic codes for the 
evaluation of shoulder disability.  However, Code 5203, 
impairment of the clavicle or scapula, provides no higher 
rating than the currently assigned evaluation.  In addition, 
there is no evidence of ankylosis or impairment of the 
humerus to warrant application of Codes 5200 or 5202, 
respectively.  Therefore, the Board will evaluate the 
disability under the Codes utilized by the RO.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).   

Prior to October 1, 2003, there is no evidence that right arm 
motion was limited below the shoulder level to warrant a 
rating greater than 20 percent under Code 5201.  Similarly, 
there is no evidence of moderate incomplete paralysis of the 
median nerve to warrant a 30 percent rating under Code 8515.  
The relevant evidence demonstrates complaints of numbness and 
findings of only minimal right upper extremity weakness 
without significant neurological findings in the arm or hand.  
Considering the rating criteria for both Code 5201 and Code 
8515, the Board cannot conclude that the overall disability 
picture more closely approximates the criteria for a rating 
greater than 20 percent before October 1, 2002.  38 C.F.R. § 
4.7.   

As of October 1, 2003, the Board finds that a 40 percent 
rating under Code 5201 is in order.  Although the October 
2003 VA examination specifically found abduction to 50 
degrees and forward flexion to 60 degrees, which does not 
meet the stated criteria for a 40 percent rating, that motion 
was accompanied by pain.  There was also significant pain on 
strength testing of the right upper extremity, though no 
weakness, as well as decreased sensation throughout the arm.  
Although the examinations do not demonstrate neurological 
disability reflecting severe incomplete paralysis to warrant 
a 50 percent rating under Code 8515, the Board finds that the 
overall disability picture more accurately reflects 40 
percent disability as awarded under Code 5201.  38 C.F.R. § 
4.7.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Although the veteran has alleged an 
inability to work as a result of his right clavicle and 
shoulder disability, there is no evidence of record to 
support that contention.  Specifically, VA treatment notes 
dated in October 2003 stated that the veteran was able to 
work.  Therefore, extra-schedular consideration is denied. 

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for postoperative partial right clavicle resection 
with right shoulder impairment before October 1, 2003.  
However, as of October 1, 2003, the Board finds that the 
evidence supports a 40 percent disability rating.  38 C.F.R. 
§ 4.3.   

2.  Residuals of Stab Wounds to the Right Anterior Chest

The RO has rated residual muscle injury and scarring from 
multiple stab wounds to the right anterior chest as 20 
percent disabling under Code 5302, disability of Muscle Group 
II (extrinsic muscles of the shoulder girdle).  38 C.F.R. § 
4.73.  Muscle Group II functions in the depression of the arm 
from vertical overhead to hanging at side and in the downward 
rotation of scapula.  A 20 percent rating is assigned for the 
dominant side when there is moderate disability.  A 30 
percent rating requires a finding of moderately severe muscle 
disability.     

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Evaluation of muscle injuries as slight, 
moderate, moderately severe, or severe, is based on the type 
of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).  

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).   

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

The evidence of record shows some loss of tissue in the area 
of the original wounds with some tenderness to palpation.  
The veteran describes sternotomy wires poking the skin, but 
there is no evidence or allegation that this phenomenon 
results in any disability for which compensation is 
contemplated.  See 38 C.F.R. § 4.1 (disability ratings are 
based impaired earning capacity). The Board observes that the 
scar is evaluated as a separate disability.  Similarly, 
weakness associated with the right upper extremity is 
evaluated as part of the service-connected right clavicle and 
shoulder disability, discussed above.  See 38 C.F.R. § 4.14 
(rating the same disability under various diagnoses is to be 
avoided).  Considering the manifestations properly 
attributable to this disability, in terms of the above-listed 
rating criteria, the Board does not conclude that the 
evidence reflects moderately severe disability to warrant a 
rating greater than 20 percent under Code 5203.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence is against 
an increased evaluation.  38 C.F.R. § 4.3.  

3.  Residuals of Left Knee Injury With Instability

The residuals of a left knee injury with instability are 
rated as noncompensable before March 26, 2002, as 10 percent 
disabling as of March 26, 2002, and as 
20 percent disabling as of October 1, 2003.  The disability 
has been rated under Code 5257, other impairment of the knee, 
but is currently evaluated under Code 5260, limitation of leg 
flexion.  38 C.F.R. § 4.71a.  

Under Code 5257, a 10 percent evaluation is assigned for 
slight disability from recurrent subluxation or lateral 
instability.  If there is moderate disability, a 
20 percent rating is in order.  A maximum rating of 30 
percent is awarded for severe disability from recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.31 
(where the Schedule does not provide a zero percent rating, a 
zero percent shall be assigned if the requirements for a 
compensable rating are not met).

Under Code 5260, a noncompensable rating is awarded when leg 
flexion is limited to 60 degrees.  When leg flexion is 
limited to 45 degrees, a 10 percent rating is in order.  A 20 
percent evaluation is assigned for leg flexion limited to 30 
degrees.  A maximum rating of 30 percent is warranted when 
leg flexion is limited to 15 degrees.  

The Board observes that there is no evidence of ankylosis 
(Code 5256), dislocated semilunar cartilage (Code 5258), 
removed semilunar cartilage (Code 5259), limitation of leg 
extension (Code 5261), impairment of the tibia and fibula 
(Code 5262), or acquired genu recurvatum (Code 5263).  See 
Butts, supra.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse. 

Before March 26, 2002, there is no evidence of any limitation 
of left knee motion, any subluxation or lateral instability 
of the knee, or abnormality on X-ray.  The subjective 
complaints of pain are not supported by any objective 
indication of pathology.  Therefore, there is no basis for a 
compensable rating under either Code 5257 or Code 5260.  
38 C.F.R. § 4.7.    

As of March 26, 2002, there is still no evidence of 
compensable limitation of knee motion under Code 5260.  There 
is objective evidence of some anterior instability only.  
Accordingly, the overall disability picture does not more 
closely approximate moderate disability from recurrent 
subluxation or lateral instability to warrant a 
20 percent rating under Code 5257. Id.     

As of October 1, 2003, the medical evidence is negative for 
objective confirmation of instability, although the veteran 
continued to wear a knee brace.  Range of motion was 0 to 50 
degrees, diminishing to 0 to 30 degrees, with pain on motion.  
Considering the limitation of motion with the continued 
effect of pain, in conjunction with the veteran's use of a 
prescribed knee brace, the Board concludes that the overall 
disability picture for the left knee as of October 1, 2003 
more closely approximates 30 percent disability under Code 
5260. Id.; see DeLuca, supra.     

Again, the Board finds no evidence of exceptional or unusual 
circumstances that would warrant referring the claim to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
The veteran has alleged an inability to work due to his knee 
disability.  However, VA notes dated in July 2001 indicated 
that he was medically approved for school training.  Notes 
dated in October 2003 stated that the veteran was able to 
work although he had a history of left knee problems.  As the 
evidence does not support the veteran's contention, extra-
schedular consideration is not in order.    

In summary, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for the left 
knee disability before March 26, 2002 and against a 
disability rating greater than 10 percent as of March 26, 
2002.  The evidence supports a 30 percent disability rating 
for the left knee as of October 1, 2003.  38 C.F.R. § 4.3.  



	(CONTINUED ON NEXT PAGE)





ORDER

A disability rating greater than 20 percent for postoperative 
partial right clavicle resection with right shoulder 
impairment before October 1, 2003 is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, a 
40 percent disability rating for postoperative partial right 
clavicle resection with right shoulder impairment as of 
October 1, 2003 is granted.    

An increased disability evaluation for residual muscle injury 
and scarring from multiple stab wounds to the right anterior 
chest, rated as 20 percent disabling, is denied. 

A compensable disability rating for residuals of left knee 
injury with instability before March 26, 2002 is denied.  

A disability rating greater than 10 percent for residuals of 
a left knee injury with instability as of March 26, 2002 is 
denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, a 
30 percent disability rating for residuals of a left knee 
injury with instability as of October 1, 2003 is granted.  



	                        
____________________________________________
	JEFFREY J. SCHUELER	
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


